Opinion issued December 13, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00880-CR
                            ———————————
                         FRANK CARR, JR., Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 5
                          Harris County, Texas
                        Trial Court Case No. 5674


                          MEMORANDUM OPINION

      In municipal court, a jury found appellant, Frank Carr, Jr., guilty of the traffic

offense of speeding1 and assessed his punishment at a $150.00 fine. Appellant gave



1
      See TEX. TRANSP. CODE ANN. § 545.352(a) (West 2011).
an oral notice of appeal to the county criminal court at law after the jury verdict and

before filing his motion for new trial. On August 10, 2018, the county criminal court

at law dismissed the appeal for lack of jurisdiction, concluding that appellant’s oral

notice of appeal was insufficient to invoke that court’s jurisdiction. Appellant filed

a notice of appeal to this Court. We dismiss the appeal for lack of jurisdiction.

      A person convicted of an offense in a municipal court of record may appeal

that conviction to a county criminal court. TEX. GOV’T CODE ANN. § 30.00014(a)

(West Supp. 2018). The county criminal court may not retry the case but determines

the appeal on the basis of any errors shown in the municipal court record. See id.

§ 30.00014(b); Swain v. State, 319 S.W.3d 878, 879 (Tex. App.—Fort Worth 2010,

no pet.). The county criminal court may affirm, reverse, or reform the municipal

court’s judgment. TEX. GOV’T CODE ANN. § 30.00024(a) (West Supp. 2018); see

Alexander v. State, 240 S.W.3d 72, 74 (Tex. App.—Austin 2007, no pet.). The

defendant may then appeal to the court of appeals if (1) the county criminal court

affirms the municipal court’s judgment and the fine assessed against the defendant

exceeds $100, or (2) the sole issue is the constitutionality of the statute or ordinance

on which a conviction is based. TEX. GOV’T CODE ANN. § 30.00027(a) (West Supp.

2018); see Flores v. State, 462 S.W.3d 551, 552 (Tex. App.—Houston [1st Dist.]

2015, no pet.).




                                           2
      Here, the county criminal court at law concluded that it did not have

“jurisdiction to hear [appellant’s] appeal” of the municipal court judgment and

dismissed the appeal. And, the record filed in this Court reflects that appellant’s sole

issue in the county criminal court at law was not the constitutionality of the statute

on which his conviction was based.2 Accordingly, we conclude that appellant does

not have a statutory right to appeal the county criminal court at law judgment to this

Court, and we do not have jurisdiction over the appeal. See Flores, 462 S.W.3d at

552; Jamshedji v. State, 230 S.W.3d 224, 225 (Tex. App.—Houston [14th Dist.]

2006, pet. ref’d).

      Even if appellant had a statutory right of appeal, we could not exercise

jurisdiction over an appeal without a timely filed notice of appeal. See TEX. R. APP.

P. 26.2(a); see also Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also TEX. GOV’T

CODE ANN. § 30.00027(b). A defendant’s notice of appeal is timely if filed within


2
      The record reflects that appellant raised two issues in his motion for new trial in
      municipal court: “(1) the accuracy and precision of the laser used to measure the
      speed of Appellant’s vehicle was not established at trial; and (2) the State failed to
      provide timely pretrial discovery.” Appellant then “[brought] forward the first
      issue” to the county criminal court at law. The record, thus, demonstrates that
      appellant did not challenge the constitutionality of the speeding statute in the county
      criminal court at law. See Wass v. State, No. 05-17-00649-CR, 2017 WL 3275918,
      at *1 (Tex. App.—Dallas Aug. 1, 2017, no pet.) (mem. op., not designated for
      publication); Geraci v. State, No. 03-17-00023-CR, 2017 WL 1315347, at *2 n.1
      (Tex. App.—Austin Apr. 6, 2017, no. pet.) (mem. op., not designated for
      publication).

                                             3
thirty days after the date sentence is imposed or suspended in open court or the trial

court enters an appealable order. TEX. R. APP. P. 26.2(a)(1); see Swain, 319 S.W.3d

at 879–80.

      Here, the trial court signed the order of dismissal on August 10, 2018.

Appellant’s notice of appeal, therefore, was due to be filed no later than September

10, 2018. See TEX. R. APP. P. 4.1, 26.2(a)(1). His notice of appeal, filed on

September 20, 2018, was untimely to perfect an appeal of the county criminal court

at law’s order, and we have no basis for jurisdiction over the appeal. See Swain, 319

S.W.3d at 880; see, e.g., Carrillo v. State, No. 01-11-00495-CR, 2011 WL 4507218,

at *1 (Tex. App.—Houston [1st Dist.] Sept. 29, 2011, no pet.) (mem. op., not

designated for publication).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Lloyd, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4